Citation Nr: 0529667	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  04-00 236A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for thoracic outlet 
syndrome, to include as due to in-service herbicide exposure.

2.  Entitlement to a spinal tumor, to include as due to in-
service herbicide exposure.  

3.  Entitlement to service connection for a bilateral foot 
disability, to include as due to in-service herbicide 
exposure.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

5.  Entitlement to service connection for an acquired 
psychiatric disorder other than PTSD, to include an anxiety 
disorder.

6.  Entitlement to service connection for hypertension, 
claimed as secondary to an acquired psychiatric disorder.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from January August 1968 to 
August 1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  

In a February 2004 rating decision, the RO denied the 
veteran's claims of service connection for a heart disorder 
and elevated cholesterol.  A notice of disagreement with this 
decision is not currently of record; thus, the Board does not 
have jurisdiction of these issues.  

The veteran and his spouse testified at a personal hearing 
before the undersigned Veterans Law Judge, sitting at the RO 
in July 2005.  A transcript of their testimony has been 
associated with the claims file.  Additional medical evidence 
was received subsequent to the personal hearing.  The 
evidence was accompanied by a signed waiver of review by the 
Agency of Original Jurisdiction (AOJ).  As such, the Board 
may proceed with adjudication without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The issues of entitlement to service connection for PTSD, an 
acquired psychiatric disorder other than PTSD, and 
hypertension are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era, and is therefore presumed 
to have been exposed to herbicide agents in service.

2.  The competent medical evidence of record does not 
demonstrate the existence of any current bilateral foot 
disability (manifested by a bilateral foot fungus) that began 
during service or for many years after service, or that it 
was caused by any incident of service including herbicide 
exposure in Vietnam.

3.  The competent medical evidence of record does not 
demonstrate that the veteran's current thoracic outlet 
syndrome, if any, began during service or for many years 
after service, or that it was caused by any incident of 
service including herbicide exposure in Vietnam.

4.  The competent medical evidence of record does not 
demonstrate that the existence of any current spinal tumor or 
residuals therefrom that that began during service or for 
many years after service, or that it was caused by any 
incident of service including herbicide exposure in Vietnam.




CONCLUSIONS OF LAW

1.  A bilateral foot disability (foot fungus) was not 
incurred in or aggravated by service, nor may an eye 
disability be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2005).

2.  Thoracic outlet syndrome was not incurred in or 
aggravated by service, nor may an eye disability be presumed 
to have been incurred in active service.  38 U.S.C.A. §§ 
1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).

3.  A spinal tumor was not incurred in or aggravated by 
service, nor may an eye disability be presumed to have been 
incurred in active service.  38 U.S.C.A. §§ 1110, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In the instant case, a duty-to-assist letter was sent to the 
veteran in May 2003, prior to the unfavorable agency 
decision.  As such, the Board finds no defect with regard to 
the timing of the VCAA notice.  

The RO notified the veteran of the evidence and information 
necessary to substantiate his claims for service connection 
in the May 2003 duty-to-assist letter.  The VCAA letter 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  Furthermore, the veteran was asked at his personal 
hearing before the undersigned, to submit additional private 
records to which he referred during the hearing.  It is the 
Board's conclusion that the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  The duty to 
notify the appellant was satisfied under the circumstances of 
this case.  38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In the 
present case, the evidence includes VA medical records, and 
some private records, and written statements and testimony 
from the veteran.  It does not appear that there are any 
other additional records that are necessary to obtain before 
proceeding to a decision in this case with regard to the 
issues of service connection for a bilateral foot condition, 
thoracic outlet syndrome and spinal tumor.  The Board is 
mindful that the veteran was not afforded a VA examination 
with regard to these issues; however, as explained in detail 
herein below, the Board finds that there is no possibility 
that evidence obtained from a VA examination would aid in 
substantiating these claims.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

II.  Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2005).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
malignant spinal tumors, to a degree of 10 percent within one 
year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

In addition to the regulations governing entitlement to 
service connection outlined above, 38 C.F.R. § 3.309(e) 
provides that if a veteran was exposed to an herbicide agent 
during active military, naval, or air service, the diseases 
set forth in 38 C.F.R. § 3.309(e) shall be service-connected 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met even 
though there is no record of such disease during service, 
provided that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied.  These diseases include 
chloracne, Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (including cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma. 38 
U.S.C.A. § 1116(a)(2) (West 2002); 38 C.F.R. § 3.309(e) 
(2005).  For purposes of this section, the term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e), Note 2 (2005).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he served in the Republic of 
Vietnam during the Vietnam era.  38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. § 3.307(a)(6)(iii) (2005).  The Board notes 
that in June 2003, 38 C.F.R. § 3.307(a)(6)(iii) was amended 
to expand the presumption of exposure to herbicides to 
include all Vietnam veterans, not just those who have a 
disease on the presumptive list in 38 U.S.C.A. § 1116(a)(2) 
and 38 C.F.R. § 3.309(e).  See 68 Fed. Reg. 34539, 34541 
(June 10, 2003).  Thus, the veteran is presumed to have been 
exposed to herbicides because he served in Vietnam during the 
Vietnam era.

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.

Here, the veteran's service medical records are not 
available.  National Personnel Records Center (NPRC) stated 
the records were destroyed in the 1973 fire.  In a case such 
as this, where the service medical records are not available, 
the Board recognizes that it has a heightened obligation to 
assist the veteran in the development of his case, and to 
explain findings and conclusions, as well as carefully 
consider the benefit of the doubt rule when records in the 
possession of the government are presumed to have been lost 
or destroyed.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Bilateral Foot Disability

The veteran seeks service connection for a bilateral foot 
disability, to include as secondary to in-service herbicide 
exposure.  More specifically, the veteran asserts that he 
developed a skin disorder on both feet during service, 
manifested by an itchy rash between the toes of both feet.  

As noted above, the service medical records are not available 
for review.  The post-service medical evidence does not show 
treatment for, or diagnosis of, a foot disability or skin 
disorder of both feet.  

At his personal hearing before the undersigned in July 2005, 
the veteran testified that his feet got raw and itchy on the 
side between the toes, such that he could hardly wear a pair 
of shoes.  The veteran testified that during service in 
Vietnam, his feet were exposed to wet socks from swamp land, 
sometimes for weeks at a time.  The veteran explained that 
this exposure caused the itching.  The veteran testified, 
however, that he did not seek treatment for the skin 
irritation of the feet during service, or for a number of 
years after service.  

The veteran described symptoms of peeling with callouses on 
the feet.  The veteran testified that doctors called the 
disability a fungus and prescribed Lamasil.  The veteran 
testified that the condition began during service and has 
continued to the present.  However, the veteran reported that 
no doctor has told him that any current foot fungus was 
related to service in Vietnam.  The veteran reported that he 
was treated for his current foot symptoms at Sumpter VA 
outpatient clinic.  

Subsequent to the hearing, VA records were obtained and 
associated with the claims file, with a signed waiver of 
review by the AOJ.  These records did not show treatment for 
a bilateral foot disability.  

In sum, the medical evidence in this case does not show the 
existence of a current bilateral foot (foot fungus) 
disability.  Furthermore, although the veteran's service 
medical records are unavailable, the veteran testified that 
he never reported his foot fungus during service.  

As discussed above, in general, in order for service 
connection to be granted three elements must be satisfied: 
(1) a current disability; (2) in-service incurrence of 
disease or injury; and (3) medical nexus.  See Hickson, 
supra.

With respect to element (1), as was noted above, it is now 
well-settled that in order to be considered for service 
connection, a claimant must first have a disability.  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Rabideau v. 
Derwinski, 
2 Vet. App. 141, 143 (1992) [service connection may not be 
granted unless a current disability exists].  A "current 
disability" means a disability shown by competent medical 
evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 
(1997).

There is no competent medical evidence that any foot disorder 
manifested by foot fungus exists.  To the extent that the 
veteran is himself asserting that he in fact does have a 
current bilateral foot disorder stemming from constant wet 
feet during service in Vietnam, or due to Agent Orange 
exposure, it is now well established that laypersons without 
medical training, such as the veteran, are not competent to 
comment on medical matters such as diagnosis of a disability.  
See Espiritu v. Derwinski, supra.  Any such statements 
offered in support of the veteran's claim do not constitute 
competent medical evidence and cannot be accepted by the 
Board.  See also Cromley v. Brown, 7 Vet. App. 376, 379 
(1995).

As has already been noted, the veteran has had ample 
opportunity to submit competent medical evidence of a current 
foot fungus, and he failed to do so.

The law is clear that in order to be considered for service 
connection, a claimant must first have a disability.  See the 
Court cases cited by the Board above, as well as the decision 
of the United States Court of Appeals for the Federal Circuit 
in Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) and 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  In the 
absence of evidence of a diagnosed spinal tumor, or residuals 
therefrom, Hickson element (1) is not met and service 
connection may not be granted for this disorder on this basis 
alone.

In the absence of evidence showing both a current diagnosis 
and an in-service disability, there can be no medical nexus, 
and there is none of record.

In summary, for reasons and bases expressed above, the Board 
concludes that service connection may not be granted for the 
veteran's claimed bilateral foot disability manifested by 
foot fungus, in view of the absence of evidence indicating 
that such a disability is, or has ever been, manifested.  

The Board also points out that there is no competent opinion 
establishing a medical nexus between a bilateral foot 
disorder, if any, and the veteran's military service.  None 
of the medical evidence currently of record includes any such 
opinion, and the veteran has neither presented nor alluded to 
the existence of any such written opinion.  The Board also 
finds that a VA examination in this case is not necessary, as 
there is no reasonable possibility that it would change the 
outcome of this case.  

In so concluding, the Board notes that VA regulations provide 
that VA will assist the veteran by providing a medical 
examination or obtaining a medical opinion based upon review 
of the evidence of record if VA determines that it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) 
(2005).  The regulations further provide, in pertinent part, 
that a medical examination or medical opinion is necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:

(A)  Contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability;
(B)  Establishes that the veteran suffered an event, injury, 
or disease in service; and 
(C)  Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.
38 C.F.R. § 3.159(c)(4)(i) (2005).  

In this case, the competent medical evidence in his case does 
not establish the existence of a current bilateral foot 
disability manifested by foot fungus.  As such, it is not 
necessary to obtain a medical examination or medical opinion 
in order to decide the claim in this case.  38 C.F.R. 
§ 3.159(c)(4)(i) (2005); Duenas v. Principi, 18 Vet. App. 
512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a 
claim when the record does not already contain evidence of an 
in-service event, injury, or disease).  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a bilateral foot 
disability manifested by foot fungus.  See 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Thoracic Outlet Syndrome.  

The veteran seeks service connection for thoracic outlet 
syndrome, to include as secondary to in-service herbicide 
exposure.  

As noted above, private post-service records from 1998 
reflect that the veteran underwent a magnetic resonance 
imaging (MRI) of the cervical spine in November 1998.  An 
approximately 2 cm intradural extramedullary mass was noted 
posterior to the C3/4 interspace, with significant 
compression/posterior displacement of the cervical spinal 
cord at that level.  In addition, there was significant 
right-sided neuroforaminal narrowing at the C4/5 level 
secondary to hypertrophic bony changes.

The veteran submitted additional private records from 
November 1998 showing that he had a diagnosis of C3-4 lesion 
anterior to the cord with significant pressure on the cord.  
The doctor opined that it probably represented either an 
extruded disc fragment or possibly a tumor.  A discharge 
report showing that the veteran underwent spinal surgery in 
November 1998 at a private facility.  

VA treatment records were obtained and reviewed.  These 
records show that the veteran complained of cervical 
radicular pain in 2003, 2004 and 2005.  An MRI scan from July 
2004 noted the following impression:  1.  Previous diskectomy 
with fusion at the C3-4 level; 2.  Degenerative 
intervertebral nerve root canal stenosis at the C5-6 level 
and to a much lesser degree at the C6-7 and C7-T1 levels; and 
3.  Central canal stenosis at the C4-5 level on the right.  
The radiologist noted the veteran's history of previous disk 
surgery. A diagnosis of cervical pain and radiculopathy was 
indicated..  The radiologist noted the veteran's complaints 
of right-sided neck pain and intermittent symptoms down the 
right upper extremity into the thumb and index finger.  

A January 2005 report notes that the veteran reported to a VA 
examiner that he went to a doctor who told him that his 
symptoms were most probably a result of a long-ago injury.  
The veteran believed the injury occurred in Vietnam.  

At his personal hearing in July 2005, the veteran testified 
that during service, he suffered a head injury when he 
slipped and fell on his way to a bunker.  However, the 
veteran testified that he did not report the incident to the 
doctor during service.  

The veteran testified that his private doctor attributed the 
current thoracic outlet syndrome to a long-term accident.  
The veteran testified that he first started to have problems 
when he first got out of the service, and the problems have 
gotten progressively worse since then.  The veteran described 
the pain as starting behind his ears with radiation down to 
his arms and hands.  

The veteran also testified that he underwent spinal surgery 
in 1996.

In sum, the evidence does not demonstrate that the veteran 
developed thoracic outlet syndrome during service.  Although 
the veteran testified at his personal hearing that he 
suffered a head injury in service, which he believes led to 
current thoracic outlet syndrome, the veteran's assertions 
are not supported by the competent evidence of record.  
Although the veteran's service medical records are 
unavailable, the veteran testified that he neither reported 
the head injury during service, nor was he treated in service 
for any residuals therefrom.  As such, the Board finds that 
even if the service medical records were available, they 
would not show the existence of an in-service head injury or 
a diagnosis of thoracic outlet syndrome.  

Furthermore, post-service medical evidence of record does not 
show the existence of thoracic outlet syndrome within the 
first year after separation from service.  

Nonetheless, because the veteran was exposed to Agent Orange 
during service in Vietnam, VA must consider whether the 
veteran has a specific disease for which service connection 
may be granted on a presumptive basis due to in-service 
herbicide exposure.  These specific diseases are listed under 
38 C.F.R. § 3.309(e) (2005).  Thoracic outlet syndrome is not 
one of the diseases that the Secretary has deemed to have a 
positive association between exposure to herbicides and 
occurrence of a disease, based on sound medical and 
scientific evidence.  See 38 U.S.C.A. § 1116 (West 2002).  As 
such, service connection for thoracic outlet syndrome on a 
presumptive basis is not warranted.  

Nonetheless, the analysis does not stop there.  The Board 
must now address whether service connection for thoracic 
outlet syndrome is warranted on a direct basis.  For the 
reasons set forth hereinbelow, the Board finds that service 
connection for thoracic outlet syndrome is not warranted.  

As noted hereinabove, the post-service medical evidence of 
record does not show complaints, findings or diagnosis of a 
spine disability until November 1998, when the veteran 
underwent surgery for intervertebral disc syndrome of the 
cervical spine.  The veteran testified that he underwent a 
prior surgery to remove a spinal tumor in 1996, but there is 
no medical evidence prior to 1998 showing a diagnosis of, or 
treatment for, thoracic outlet syndrome.  In other words, the 
evidence does not show the presence of cervical spine disc 
disease (which could result in thoracic outlet syndrome) 
until over 25 years after separation from service, and the 
evidence of record in this case does not contain a medical 
opinion which links, in any way, the veteran's thoracic 
outlet syndrome, if any, to any in-service disease or injury, 
or in-service exposure to herbicides.  

In brief, the medical evidence does not demonstrate the 
presence of thoracic outlet syndrome during service, and in 
fact shows that this disorder was initially manifested at a 
period considerably removed from the veteran's separation 
from his active service.  Moreover, there is no evidence of 
record, other than the veteran's contentions, that he 
developed thoracic outlet syndrome as a result of injury 
suffered in service and/or exposure to in-service herbicides.  
As the veteran is not a medical expert, he is not competent 
to express an authoritative opinion on this issue.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 
Vet. App. 91 (1993).  The record contains no evidence or 
opinion to support the veteran's contentions.  

Finally, the Board notes that the absence of any evidence of 
thoracic outlet syndrome or cervical disc disease prior to 
1998 constitutes negative evidence tending to disprove the 
claim that the veteran suffered injury in service which 
resulted in chronic disc disease with radiculopathy 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
The lack of any evidence of continuing thoracic outlet 
syndrome or intervertebral disc disease of the cervical spine 
for over 25 years between the period of active duty and the 
evidence showing current degenerative disc disease of the 
cervical spine in 1998 is itself evidence which tends to show 
that no thoracic outlet syndrome was incurred as a result of 
service.  

In addition, since the thoracic outlet syndrome, if any, was 
not manifested to a compensable degree within one year 
following the veteran's separation from service, and the 
disease is not one for which a positive associated to 
herbicide exposure has been found, the laws and regulations 
governing presumptive service connection are not for 
application.  38 C.F.R. §§ 3.307(a)(3), 3.307(a)(6), 
3.309(a), 3.309(e) (2005).  

A prolonged period without medical complaint can be 
considered, along with other factors concerning the veteran's 
health and medical treatment during and after military 
service, as evidence of whether a disability was incurred in 
service or whether an injury, if any, resulted in any chronic 
or persistent disability which still exists currently.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The trier 
of fact should consider all the evidence including the 
availability of medical records, the nature and course of the 
disease or disability, the amount of time that elapsed since 
military service, and any other relevant facts in considering 
a claim for service connection.  See Dambach v. Gober, 223 
F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the absence 
of medical records during combat conditions does not 
establish absence of disability and thus suggesting that the 
absence of medical evidence may establish the absence of 
disability in other circumstances).  Thus, when appropriate, 
the Board may consider the absence of evidence when engaging 
in a fact finding role.  See also, Jordan v. Principi, 17 
Vet. App. 261 (2003) (Steinberg, J., writing separately) 
(noting that the absence of evidence may be considered as one 
factor in rebutting the aggravation part of the section 1111 
presumption of soundness).

Thus, there is no evidence of record, other than the 
veteran's contentions, that his current thoracic outlet 
syndrome is related to any disease or injury incurred in or 
aggravated by service.  As the appellant is not a medical 
expert, he is not competent to express an authoritative 
opinion on this issue.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).

The Board also points out that there is no competent opinion 
establishing a medical nexus between thoracic outlet syndrome 
and/or cervical disc disease and the veteran's military 
service.  None of the medical evidence currently of record 
includes any such opinion, and the veteran has neither 
presented nor alluded to the existence of any such written 
opinion.  The Board also finds that a VA examination in this 
case is not necessary, as there is no reasonable possibility 
that it would change the outcome of this case.  

In so concluding, the Board notes that VA regulations provide 
that VA will assist the veteran by providing a medical 
examination or obtaining a medical opinion based upon review 
of the evidence of record if VA determines that it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) 
(2005).  The regulations further provide, in pertinent part, 
that a medical examination or medical opinion is necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:

(A)  Contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability;
(B)  Establishes that the veteran suffered an event, injury, 
or disease in service; and 
(C)  Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.
38 C.F.R. § 3.159(c)(4)(i) (2005).  

In this case, the competent medical evidence in his case does 
not establish the existence of thoracic outlet syndrome or 
cervical disc disease, until nearly 25 years after service 
discharge.  As such, a medical opinion linking the veteran's 
current thoracic outlet syndrome and/or degenerative disc 
disease of the cervical spine to service would be speculative 
at best, and would not be supported by the record.  As such, 
it is not necessary to obtain a medical examination or 
medical opinion in order to decide the claim in this case.  
38 C.F.R. § 3.159(c)(4)(i) (2005); Duenas v. Principi, 18 
Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. 
v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (noting that a medical examination conducted in 
connection with claim development could not aid in 
substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease).  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for thoracic outlet 
syndrome.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Spinal Tumor

As noted, the veteran's service medical records are not 
available for review.  

As noted above, private post-service records from 1998 
reflect that the veteran underwent a magnetic resonance 
imaging (MRI) of the cervical spine in November 1998.  An 
approximately 2 cm intradural extramedullary mass was noted 
posterior to the C3/4 interspace, with significant 
compression/posterior displacement of the cervical spinal 
cord at that level.  In addition, there was significant 
right-sided neuroforaminal narrowing at the C4/5 level 
secondary to hypertrophic bony changes.

The additional private records from November 1998 showing 
that he had a diagnosis of C3-4 lesion anterior to the cord 
with significant pressure on the cord.  The doctor opined 
that it probably represented either an extruded disc fragment 
or possibly a tumor.  A discharge report showing that the 
veteran underwent spinal surgery in November 1998 at a 
private facility.  

An MRI report from July 2004, as noted herein above, did not 
indicate the presence of a current spinal tumor.  Although 
degenerative disc disease and spinal stenosis was diagnosed, 
and a history of degenerative disc disease was noted, the MRI 
report did not suggest that the veteran had a current spinal 
tumor or any current residuals of a past spinal tumor.  

At his personal hearing in July 2005, the veteran testified 
that he had a spinal tumor removed sometime in the 1990's, 
before the problem with his neck vertebra.  The veteran 
attributed the tumor to exposure to Agent Orange during 
service in Vietnam.  The veteran testified that doctors told 
him that the tumor, which was not cancer, had been there for 
years.  The veteran reported no incidence of recurrence.

In sum, the evidence in his case does not show the existence 
of a current spinal tumor or residuals of any prior spinal 
tumor.  The veteran's service medical records are unavailable 
for review, but the veteran testified that he was not 
diagnosed with a spinal tumor during service.  As such, the 
Board is confident that even if the service medical records 
were available, they would not show the existence of a spinal 
tumor or treatment therefor.  

As discussed above, in general, in order for service 
connection to be granted three elements must be satisfied: 
(1) a current disability; (2) in-service incurrence of 
disease or injury; and (3) medical nexus.  See Hickson, 
supra.

With respect to element (1), as was noted above, it is now 
well-settled that in order to be considered for service 
connection, a claimant must first have a disability.  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Rabideau v. 
Derwinski, 
2 Vet. App. 141, 143 (1992) [service connection may not be 
granted unless a current disability exists].  A "current 
disability" means a disability shown by competent medical 
evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 
(1997).

There is no competent medical evidence that any residuals of 
a spinal tumor exist.  To the extent that the veteran is 
himself asserting that he in fact does have current residual 
disability stemming from a spinal tumor, it is now well 
established that laypersons without medical training, such as 
the veteran, are not competent to comment on medical matters 
such as diagnosis of a disability.  See Espiritu v. 
Derwinski, supra.  Any such statements offered in support of 
the veteran's claim do not constitute competent medical 
evidence and cannot be accepted by the Board.  See also 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

As has already been noted, the veteran has had ample 
opportunity to submit competent medical evidence of residuals 
of a spinal tumor, and he failed to do so.

The law is clear that in order to be considered for service 
connection, a claimant must first have a disability.  See the 
Court cases cited by the Board above, as well as the decision 
of the United States Court of Appeals for the Federal Circuit 
in Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) and 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  In the 
absence of evidence of a diagnosed spinal tumor, or residuals 
therefrom, Hickson element (1) is not met and service 
connection may not be granted for this disorder on this basis 
alone.

In the absence of evidence showing both a current diagnosis 
and an in-service disability, there can be no medical nexus, 
and there is none of record.

In summary, for reasons and bases expressed above, the Board 
concludes that service connection may not be granted for the 
veteran's claimed residuals of a spinal tumor, in view of the 
absence of evidence indicating that such a disability is, or 
has ever been, manifested.  

The Board also points out that there is no competent opinion 
establishing a medical nexus between a spinal tumor, if any, 
and the veteran's military service.  None of the medical 
evidence currently of record includes any such opinion, and 
the veteran has neither presented nor alluded to the 
existence of any such written opinion.  The Board also finds 
that a VA examination in this case is not necessary, as there 
is no reasonable possibility that it would change the outcome 
of this case.  

In so concluding, the Board again notes that VA regulations 
provide that VA will assist the veteran by providing a 
medical examination or obtaining a medical opinion based upon 
review of the evidence of record if VA determines that it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) 
(2005).  

In this case, the competent medical evidence in his case does 
not establish the existence of a current spinal tumor or 
residuals therefrom...  As such, any nexus opinion would not 
be supported by the record and it is therefore not necessary 
to obtain a medical examination or medical opinion in order 
to decide the claim in this case.  38 C.F.R. § 3.159(c)(4)(i) 
(2005); Duenas v. Principi, 18 Vet. App. 512, 517 (2004), 
citing Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003).  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a spinal tumor.  See 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a bilateral foot disability is denied.  

Service connection for thoracic outlet syndrome is denied.  

Service connection for a spinal tumor is denied.  


REMAND

The veteran seeks service connection for an acquired 
psychiatric disorder, to include PTSD.  The veteran also 
seeks service connection for hypertension.  

At the outset, the Board once again notes that the veteran's 
service medical records are not associated with the claims 
file, because they were presumably destroyed by fire at the 
National Personnel Records Center.  

In a case such as this, where the service medical records are 
not available, the Board recognizes that it has a heightened 
obligation to assist the veteran in the development of his 
case, and to explain findings and conclusions, as well as 
carefully consider the benefit of the doubt rule when records 
in the possession of the government are presumed to have been 
lost or destroyed.  See O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  In this case, in order to fulfill the heightened 
obligation to provide the proper assistance to the veteran, 
the Board finds that additional development is necessary in 
this case with respect to the issues of service connection 
for an acquired psychiatric disorder, to include PTSD, and 
hypertension.  

PTSD

In addition to the general requirements to establish service 
connection, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2005).  
With regard to the third PTSD criterion, evidence of 
in-service stressors, the evidence necessary to establish 
that the claimed stressor occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2005).  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f)(1) (2005).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence which supports and does not contradict the 
veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997).

In the August 2003 rating decision, the RO denied the 
veteran's claim of service connection for PTSD, noting that 
the veteran provided only general details regarding his 
stressors in Vietnam.  As such, the RO found that the 
evidence provided on the PTSD questionnaires was not specific 
enough to be verified.  The veteran disagreed with that 
determination and initiated this appeal.

During the appeal period, the veteran submitted additional 
stressor statements which included more specific, and 
verifiable, details.  Specifically, the veteran identified by 
name two fellow servicemen who were killed in combat.  The 
veteran asserts that he was good friends with both of the 
named men, and that he served along side at least one of the 
men during a fire fight, when the fellow soldier was hit and 
killed.  The RO did not attempt to verify the veteran's 
stressors.  

Furthermore, VA treatment records from June 2005 contain a 
diagnosis of PTSD symptoms and an opinion that the veteran's 
psychiatric problems stemmed from his experiences in Vietnam.  
Other VA mental health records reflect that the veteran has 
attended PTSD group therapy.  

In light of the medical evidence of record, as well as the 
additional stressor information submitted by the veteran, the 
Board finds that attempts should be made to verify the 
veteran's stressors.  The AMC should first attempt to obtain 
from the veteran as much detail as possible regarding the 
above mentioned stressor, as well as any other stressors the 
veteran identifies.  

In this regard, however, the Board notes that the Court has 
held that a veteran need not corroborate a stressor involving 
enemy attacks a base where his unit was stationed; rather, 
his presence with the unit at the time the attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002); see also 
Suozzi v. Brown, 10 Vet. App. 307 (1997), in which the Court 
held that a veteran need not corroborate every detail of his 
account of his personal participation in an attack.

In the instant case, the veteran appears to contend that came 
under such an attack.  He should be asked to provide as much 
detail as possible, and if the veteran furnishes sufficient 
information concerning such attacks (in particular, the 
location, date and unit involved) the AMC should attempt to 
verify, through appropriate sources, his unit's presence 
during the alleged attacks.  The Board must emphasize to the 
veteran that the Court has held that the duty to assist "is 
not always a one-way street" and that "[i]f a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  

While the veteran has been accorded treatment for PTSD, and 
PTSD has been diagnosed in outpatient mental health treatment 
records, there does not appear to be any clinical diagnosis 
of this disability based on a psychiatric examination.  The 
veteran should be afforded a VA psychiatric examination to 
determine the current nature and likely etiology of any 
acquired psychiatric disorder.  

Acquired Psychiatric Disorder (other than PTSD)

At the outset, the Board notes that a grant of service 
connection for an acquired psychiatric disorder, other than 
PSTD, need not be based on the existence of a verified 
stressor.  The requirement of stressor verification applies 
only to PTSD claims, and not to claims of service connection 
for acquired psychiatric disorders other than PTSD.  

Thus, even if the AMC is unable to verify the veteran's 
alleged stressors, a VA examination is still necessary to 
determine if the veteran suffers from an acquired psychiatric 
disorder, other than PTSD, and if so, whether any such 
psychiatric disorder was incurred in or aggravated by 
service, or is otherwise related to service.  

It should be noted that the veteran has asserted that his 
acquired psychiatric disorder is due to in-service herbicide 
exposure.  As such, the VA examiner should address these 
contentions, and, in addition to the requested opinions as 
noted above, the examiner should opine as to whether it is at 
least as likely as not that the veteran developed a 
psychiatric disorder as a result of in-service exposure to 
herbicides.  

Hypertension

As discussed above, the Board is remanding for development 
the issues of service connection for PTSD and an acquired 
psychiatric disorder other than PTSD.  The veteran has 
contended that his current hypertension was caused and/or 
aggravated by his stress, nervousness, and/or PTSD symptoms.  
As adjudication of the hypertension issue is inextricably 
intertwined with the determination on whether PTSD and/or any 
other acquired psychiatric disorder is service-connected, the 
Board will hold this issue in abeyance until development of 
the PTSD and other acquired psychiatric disorder claims have 
been completed.  See Hoyer v. Derwinski, 1 Vet. App. 208, 
209-10 (1991).

According, this issue is REMANDED to the AMC for the 
following actions:

1.  The AMC should request that the 
veteran submit corroborating evidence of 
his claimed stressors.  In particular, 
the veteran should be requested to 
provide specific details concerning the 
times, places, individuals and units 
involved in the events he identifies as 
stressors, including more specific 
information surrounding the deaths of the 
two serviceman identified by the veteran.

2.  The AMC should contact National 
Archives and request copies of the 
records to the unit(s) which the veteran 
was assigned in Vietnam from March 1969 
to March 1970.  

3.  After completion of #1-2, if the 
sufficiently detailed information is 
obtained, the AMC should review the file 
and prepare a summary of the veteran's 
claimed stressors.  This summary, 
together with a copy of the DD 214, a 
copy of this remand, and all associated 
documents, should be sent to the 
USASCRUR.  That agency should be asked to 
provide any information that might 
corroborate the veteran's alleged 
stressors.

4.  The AMC should contact the veteran in 
order to request that he identify the 
names, addresses, and approximate dates 
of treatment for any VA and non-VA health 
care providers who treated him for any 
psychiatric disorder and/or hypertension.  
After obtaining any necessary 
authorization from the veteran, the AMC 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
Once obtained, all records must be 
associated with the veteran's VA claims 
folder.  

5.  After completion of # 1-4, the 
veteran should then be afforded an 
examination by a psychiatrist, who should 
ascertain whether any psychiatric 
disorder is currently manifested and, if 
so, the appropriate diagnosis thereof.  
If PTSD is diagnosed, the examiner should 
identify the verified stressor(s) that 
form the basis for that diagnosis.  If a 
psychiatric disorder other than PTSD is 
diagnosed, then the VA examiner should 
provide an opinion as to whether it is at 
least as likely as not that such 
psychiatric disorder was incurred in 
service or is otherwise related to 
service.  The examiner should be provided 
with the veteran's claims file for review 
of the pertinent documents therein prior 
to the requested study.  A compete 
rationale for all opinions expressed is 
requested, and a report of the 
examination should be associated with the 
veteran's VA claims folder.

6.  Thereafter, the veteran should be 
afforded a cardiology examination to 
determine the current nature and likely 
of the veteran's hypertension, if any.  
If the VA psychiatric examiner has 
attributed the veteran's current PTSD to 
the verified stressors, OR if the VA 
psychiatric examiner attributed any other 
diagnosis of a psychiatric disorder other 
than PTSD to service, the cardiovascular 
examiner should provide an opinion on the 
etiology of the veteran's hypertension, 
if any, and if any relationship exists 
between his hypertension and any 
diagnosed psychiatric disorder.  

If a psychiatric disorder is not 
diagnosed, the cardiologist should still 
determine whether a diagnosis of 
hypertension exists, and if so, whether 
it is at least as likely as not due to 
in-service herbicide exposure.  

7.  Thereafter, the AMC should 
readjudicate the veteran's claims of 
entitlement to service connection for an 
acquired psychiatric disorder, to include 
PTSD, and service connection for 
hypertension.  If any of the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished with copies of a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


